Tirado v Koritz (2017 NY Slip Op 08955)





Tirado v Koritz


2017 NY Slip Op 08955


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1194 CA 16-02035

[*1]KANDIS TIRADO AND DOUGLAS TIRADO, PLAINTIFFS-RESPONDENTS,
vSARA H. KORITZ, M.D. AND HAMBURG OB/GYN GROUP, P.C., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


RICOTTA & VISCO, BUFFALO (KATHERINE V. MARKEL OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GERARD A. STRAUSS, NORTH COLLINS, FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered June 16, 2016. The order granted plaintiffs' motion seeking leave to reargue with respect to the cause of action for "assault and/or battery" and, upon reargument, vacated that part of a prior order dismissing that cause of action, and reinstated it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Tirado v Koritz ([appeal No. 1] ___ AD3d ___ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court